Name: Commission Regulation (EEC) No 1185/88 of 28 April 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /56 Official Journal of the European Communities 30 . 4. 88 COMMISSION REGULATION (EEC) No 1185/88 » of 28 April 1988 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport ,of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 22 705 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine : the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . 3 OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 30 . 4. 88 Official Journal of the European Communities No L 111 /57 ANNEX LOT A 1 . Operation No (')(*); 220/88  Commission Decision of 11 December 1987 2. Programme : 1988 3 . Recipient : India 4. Representative of the recipient (3) : Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, tel . : 640 97 34 ; telex : 22510 INDEM B 5. Place or country of destination : India 5a. Address of destinee : Dr. Narayan Raj, Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat. Cable : Indary, telex 175239 IDC IN, tel . : 666 35  666 39 6. Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) (*) Q : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under 1.1 .A) 8 . Total quantity : 4 000 tonnes 9 . Number of lots : one 1 0 . Packaging and marking (') : 25 kilograms in 20-foot containers see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 .A) Supplementary markings on the packaging : 'ACTION No 220/88 / FOOD AID TO INDIA FROM THE EUROPEAN ECONOMIC COMMU ­ NITY' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) 11 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12 . Stage of supply : free at port of landing  lande'd 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 to 26 June 1988 18 . Deadline for the supply : 7 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 July 1988 (c) deadline for the supply : 21 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on the 1 April 1988 fixed by Regulation (EEC) No 772/88 , Official Journal of the European Communities No L 80 of 25 March 1988 No L 111 /58 Official Journal of the European Communities 30 . 4. 88 LOT B 1 . Operation No(1)(8): 221 /88  Commission Decision of 11 December 1987 2. Programme : 1988 3 . Recipient : India 4. Representative of the recipient (3) : Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, tel . : 640 97 34 ; telex : 22510 INDEM B 5. Place or country of destination : India 5a. Address of destinee : Dr. Narayan Raj , Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat. Cable : Indary, telex 175 239 ¦ IDC IN, tel.: 666 35  666 39 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) 0 : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under I.1A) 8 . Total quantity : 3 000 tonnes 9. Number of lots : one 10. Packaging and marking (*) : 25 kilograms in 20-foot containers see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) Supplementary markings on the packaging : 'ACTION No 221 /88 / FOOD AID TO INDIA FROM THE EUROPEAN ECONOMIC COMMU ­ NITY' see Official Journal of the European Communities "No C 216 of 14 August 1987, page 3 (under I.1 A) 1 1 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Calcutta 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 to 26 June 1988 18 . Deadline for the supply : 7 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 16 May 1988 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 July 1988 (c) deadline for the supply : 21 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on the 1 April 1988 fixed by Regulation (EEC) No 772/88, Official Journal of the European Communities No L 80 of 25 March 1988 30 . 4. 88 Official Journal of the European Communities No L 111 /59 LOT C 1 . Operation No(1^8): 222/88  Commission Decision of 11 December 1987 2. Programme : 1988 3 . Recipient : India 4. Representative of the recipient (3) : Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, tel.: 640 97 34 ; telex : 22510 INDEM B 5. Place or country of destination : India 5a. Address of destinee : Dr Narayan Raj, Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat. Cable : Indary, telex 175 239 IDC IN, tel . : 666 35  666 39 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) f7) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under I.1 A) 8 . Total quantity : 1 000 tonnes 9 . Number of lots : one 10. Packaging and marking (') : 25 kilograms in 20-foot containers see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) Supplementary markings on the packaging : 'ACTION No 222/88 / FOOD AID TO INDIA FROM THE EUROPEAN ECONOMIC COMMU ­ NITY' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.1 A) 11 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Madras 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 to 26 June 1988 18 . Deadline for the supply : 7 August 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 16 May 1988, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 July 1988 (c) deadline for the supply : 21 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on the 1 April 1988 fixed by Regulation (EEC) No 772/88, Official Journal of the European Communities No L 80 of 25 March 1988 No L 111 /60 Official Journal of the European Communities 30 . 4. 88 LOT D 1 . Operation No(1)(8) : 223/88  Commission Decision of 11 December 1987 2. Programme : 1988 3 . Recipient : India 4. Representative of the recipient (3) : Embassy of India, ChaussÃ ©e de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, tel . : 640 97 34 ; telex : 22510 INDEM B 5. Place or country of destination : India 5a . Address of destinee : Dr Narayan Raj, Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat. Cable : Indary, telex 175 239 IDC IN, tel . : 666 35  666 39 6 . Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) 0 : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under I.1A) 8 . Total quantity : 3 000 tonnes 9 . Number of lots : one 10 . Packaging and marking (*) : 25 kilograms in 20-foot containers see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.1 A) Supplementary markings on the packaging : 'ACTION No 223/88 / FOOD AID TO INDIA FROM THE EUROPEAN ECONOMIC COMMU ­ NITY' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) 1 1 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 to 26 July 1988 18 . Deadline for the supply : 6 September 1988 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 August 1988 (c) deadline for the supply : 21 September 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on the 1 April 1988 fixed by Regulation (EEC) No 772/88 , Official Journal of the European Communities No L 80 of 25 March 1988 V 30 . 4. 88 Official Journal of the European Communities No L 111 /61 LOT E 1 . Operation No (')(8): 224/88  Commission Decision of 11 December 1987 2. Programme : 1988 3 . Recipient : India 4. Representative of the recipient (3) : Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, tel .: 640 97 34 ; telex : 2251,0 INDEM B 5. Place or country of destination : India 5a. Address of destinee : Dr Narayan Raj, Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat. Cable : Indary, telex 175 239 IDC IN, tel . : 666 35  666 39 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) {*) 0 : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under I.1A) 8 . Total quantity : 2 000 tonnes 9 . Number of lots : one 10. Packaging and marking (') : 25 kilograms in 20-foot containers see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) Supplementary markings on the packaging : 'ACTION No 224/88 / FOOD AID TO INDIA FROM THE EUROPEAN ECONOMIC COMMU ­ NITY' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) 11 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing : Calcutta 16. Address of the warehouse and, if appropriate, port of landing  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 to 26 July 1988 18 . Deadline for the supply : 6 September 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 16 May 1988, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 August 1988 (c) deadline for the supply : 21 September 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on the 1 April 1988 fixed by Regulation (EEC) No 772/88 , Official Journal of the European Communities No L 80 of 25 March 1988 No L 111 /62 Official Journal of the European Communities 30 . 4. 88 LOT F 1 . Operation No(1)(8): 225/88  Commission Decision of 11 December 1987 2. Programme : 1988 3 . Recipient : India 4. Representative of the recipient (3) : Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, tel .: 640 97 34 ; telex : 22510 INDEM B 5. Place or country of destination : India 5a. Address of destinee : Dr Narayan Raj , Head of NDDB (Commodities Movement Division), National Dairy Development Board, Suraj .Plaza II , Sayajigang, Barocha 390-005, Gujarat. Cable : Indary, telex 175239 IDC IN, tel . : 6 66 35  6 66 39 6. Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) (*) Q : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under I.1A) 8 . Total quantity : 3 000 tonnes 9 . Number of lots : one A 10. Packaging and marking (') : 25 kilograms in 20-foot containers see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) Supplementary markings on the packaging : 'ACTION No 225/88 / FOOD AID TO INDIA FROM THE EUROPEAN ECONOMIC COMMU ­ NITY' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.1 A) 1 1 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17 to 27 August 1988 18 . Deadline for the supply : 8 October 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of . tenders (4) : 16 May 1988 , 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 September 1988 (c) deadline for the supply : 22 October 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (f) : refund applicable on the 1 April 1988 ' fixed by Regulation (EEC) No 772/88, Official Journal of the European Communities No L 80 of 25 March 1988 30 . 4. 88 Official Journal of the ' European Communities No L 111 /63 LOT G 1 . Operation No (')(8): 226/88  Commission Decision of 11 December 1987 2. Programme : 1988 3. Recipient : India 4. Representative of the recipient ^) : Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, tel.: 640 97 telex : Telex : 22510 INDEM B 5. Place or country of destination : India 5a. Address of destinee : Dr Narayan Raj , Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat. Cable : Indary telex 175239 IDC IN, tel . : 6 66 35  6 66 39 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods 0 (*) 0 : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under I.1A) 8 . Total quantity : 2 000 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms in 20-foot containers see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) Supplementary markings on the packaging : NITY No 226/88 / FOOD AID TO INDIA FROM THE EUROPEAN ECONOMIC COMMU see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.1 A) 1 1 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient : " 1 5. Port of landing : Calcutta 16 . Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17 to 27 August 1988 18 . Deadline for the supply : 8 October 1988 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 16 May 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 September 1988 (c) deadline for the supply : 22 October 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on the 1 April 1988 fixed by Regulation (EEC) No 772/88, Official Journal of the European Communities No L 80 of 25 March 1988 No L 111 /64 Official Journal of the European Communities 30. 4. 88 LOT H 1 . Operation No Of8): 199/88  Commission Decision of 1 October 1987 2. Programme : 1987 3. Recipient : India 4. Representative of the recipient 0 ' ¢ Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, Tel.: 640 97 34 ; telex : 22510 INDEM B 5. Place or country of destination : India 5a. Address of destinee : Dr Narayan Raj, Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat. Cable : Indary, telex : 175239 IDC IN, tel. : 666 35  666 39 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and . quality of the goods 0 0 0 : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under I.1A) 8 . Total quantity : 1 000 tonnes 9 . Number of lots : one 10 . Packaging and marking (9) : 25 kilograms in 20-foot containers Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) Supplementary markings on the packaging : 'ACTION No 199/88 / EUROPEAN ECONOMIC COMMUNITY AID TO INDIA / FOR FREE DISTRIBUTION OF LIQUID MILK' see Official Journal ofthe European Communities No C 216 of 14 August 1987, page 3 (under I.1.A) 1 1 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by* the recipient :  1 5. Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 June 1988 18 . Deadline for the supply : 23 July 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 25 June 1988 (c) deadline for the supply : 6 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on the 1 April 1988 fixed by Regulation (EEC) No 772/88, Official Journal of the European Communities No L 80 of 25 March 1988 30 . 4. 88 Official Journal of the European Communities No L 111 /65 LOT I 1 . Operation No (') (*) ; 200/88  Commission Decision of.1 October 1987 2. Programme : 1987 3 . Recipient : India 4. Representative of the recipient (3) : Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor, tel.: 640 97 34 ; telex : 22510 INDEM B 5. Place or country of destination : India 5a. Address of destinee : Dr Narayan Raj, Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat. Cable : Indary, telex 175239 IDC IN, tel . : 666 35  666 39 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) ( «) 0 : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (under I.1 A) 8 . Total quantity : 1 000 tonnes 9. Number of lots : one 10 . Packaging and marking (9) : 25 kilograms in 20-foot containers see Official Journal of the Euro ­ pean Communities No C 216 of 14 August 1987, page 3 (under LIA) Supplementary markings on the packaging : 'ACTION No 200/88 / EUROPEAN ECONOMIC COMMUNITY AID TO INDIA / FOR FREE DISTRIBUTION OF LIQUID MILK' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1 A) 11 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 June 1988 , 18 . Deadline for the supply : 23 July 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 25 June 1988 (c) deadline for the supply : 6 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (^ : refund applicable on the 1 April 1988 fixed by Regulation (EEC) No 772/88, Official Journal of the European Communities No L 80 of 25 March 1988 No L 111 /66 Official Journal of the European Communities 30 . 4. 88 LOT K 1 . Operation No ('): 254/88  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma, telex : 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Burkina Faso 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) O (10) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 263 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 254/88 / BURKINA FASO / 0332600 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / LOMÃ ' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 May to 10 June 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 , at 12 noon (b) period for making the goods available at the port of shipment : 9 to 24 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 Official Journal of the European Communities No L 80 of 25 March 1988 30 . 4. 88 Official Journal of the European Communities No L 111 /67 LOT L 1 . Operation No ('): 255/88  Commission Decision of 16 March 1988 1. Programme : 1988 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma, telex : 626675 WFP I 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) f) (10) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 142 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 255/88 / UGANDA 0264201 / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO TORORO, UGANDA' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at *he port of shipment : 1 to 15 June 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 16 May 1988, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988, at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200 rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 Official Journal of the European Communities No L 80 of 25 March 1988 No L 111 /68 Official Journal of the European Communities 30 . 4. 88 LOT M 1 . Operation No (') : 260/88  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : UNHCR 4. Representative of the recipient (3) : The UNHCR Regional Liaison Representative for Africa, Ground Floor, EEC Building, Bole Road Higher 18 , Kebele 26, House No 519, 001 Addis Ababa, Ethiopia 5. Place or country of destination : Ethiopia 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (") : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under 1.1 .B.1 to I.1.B.3) 8 . Total quantity : 1 000 tonnes 9. Number of lots : one (in two parts : Ml , 500 tonnes ; M2, 500 tonnes) 10 . Packaging and marking : 25 kg see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 260/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN ETHIOPIA / FOR FREE DISTRIBUTION / DJIBOUTI' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Djibouti 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Ml : 1 to 15 June 1988 ; M2 : 1 to 15 June 1988 18 . Deadline for the supply : Ml : 15 July 1988 ; M2 : 15 July 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Ml : 10 to 25 June 1988 ; M2 : 10 to 25 June 1988 (c) deadline for the supply : Ml : 30 July 1988 ; M2 : 30 July 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200 rue de la Loi , B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88, Official Journal of the European Commmunities No L 80 of . 25 March 1988 . 30 . 4. 88 Official Journal of the European Communities No L 111 /69 LOT N 1 . Operation No ('): 232/88  Commission Decision of 30 July 1987 2. Programme : 1987 3 . Recipient : Pakistan 4. Representative of the recipient (3) : Ministry of Health, Dr MA Basit Khan, Assistant Project Director, World Food Programme, Block 47, Park, Sec, Karachi, Pakistan 5. Place or country of destination : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 1 !) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 300 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kg see Official Journal of the European Communities No C 216 of 14 August 1987. page 6 hinder I.l.B.4.3) Supplementary markings on the packaging : : 'ACTION No 232/88 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' (in English and in Urdu) See Official Journal ofthe European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Karachi 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 to 30 May 1988 18 . Deadline for the supply : 15 July 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ^): 16 May 1988 , at 12 noon * 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awaded at the port of shipment stage : 10 to 15 June 1988 (c) deadline for the supply : 30 July 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88, Official Journal of the European Communities No L 80 of 25 March 1988) No L 111 /70 Official Journal of the European Communities 30. 4. 88 Notes : ¢ (') The operation number is to be quoted in all correspondence. (?) At the request of the beneficiary the successful tenderer shall deliver a certificate, legalized by an Indian Embassy, from an official entity, certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987). is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (f) The radioactivity certificate must indicate the caesium-134 and -137 levels. f7) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin. (8) In order to enable a major supply to be carried out under the best possible conditions in view of the situ ­ ation of the market for the product in quesion, the tenderer awarded the contract for the supply in this notice will obtain on application, as soon as he is designated, an advance of 60 % of the amount in his tender. The advance payment will be made on presentation of evidence of the lodging of a security in favour of the Commission for an amount equal to the advance, plus 10 % . The security will be lodged in accordance with the second subparagraph of Article 12 (2) of Regulation (EEC) No 2200/87. The security may be released only on the initiative of the Commission, under the conditions laid down in Article 22 (3) of Regulation (EEC) No 2200/87. (9) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmful effect on the dairy products. The containers used for transporting fish, fertilizer or hazardous chemicals are not accepted. The supplier is responsible for the delivery of the containers up to the port of destination terminal but not for the unloading of the commodities. In case of commodities delivered port of landing, by application of Article 9 (4) of Regulation (EEC) No 2200/87, the containers will be forwarded by the recipient to the supplier in order to be loaded, trans ­ ported from the factory to the port and loaded on the ship by the latter. (10) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (") At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclearisation, in the Member State concerned, have not been exceeded.